          Case 1:20-cr-00198-NONE-SKO Document 15 Filed 02/05/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   HENRY Z. CARBAJAL III
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                 IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00198-NONE-SKO
12
                                   Plaintiff,             STIPULATION TO CONTINUE STATUS
13                                                        CONFERENCE; ORDER
                              v.
14                                                        DATE: February 17, 2021
     RAYMOND HOLCOMB BREWER                               TIME: 1:00 p.m.
15                                                        COURT: Hon. Sheila K. Oberto
                                   Defendant.
16

17
            IT IS HEREBY STIPULATED by and between the parties through their respective counsel that
18
     the Status Conference scheduled for February 17, 2021, may be continued until May 5, 2021, at 1:00
19
     p.m., before the Honorable Sheila K. Oberto. The United States has produced initial discovery and
20
     defense counsel has further investigation to perform. The parties agree that time under the Speedy Trial
21
     Act shall be excluded through May 5, 2021, in the interests of justice, including but not limited to, the
22
     need for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A)
23
     and 3161(h)(7)(B)(i) and (iv). The parties further agree that the ends of justice served by taking this
24
     action outweigh the best interest of the public and the defendant in a speedy trial.
25
            ///
26
            ///
27
            ///
28

      STIPULATION AND ORDER
                                                          1
30
          Case 1:20-cr-00198-NONE-SKO Document 15 Filed 02/05/21 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3
      Dated: February 5, 2021                               MCGREGOR W. SCOTT
 4                                                          United States Attorney
 5
                                                            /s/ JOSEPH BARTON
 6                                                          JOSEPH BARTON
                                                            Assistant United States Attorney
 7

 8
      Dated: February 5, 2021                               /s/ MICHAEL BERDINELLA
 9                                                          MICHAEL BERDINELLA
10                                                          Counsel for Ray H. Brewer

11

12                                                  ORDER

13
            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled for
14
     February 17, 2021, is continued until May 5, 2021, at 1:00 p.m., before the Hon. Sheila K. Oberto. The
15
     period through May 5, 2021, inclusive, is excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
16

17 3161(h)(7)(B)(i) and (iv).

18
     IT IS SO ORDERED.
19

20 Dated:      February 5, 2021                                  /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER
                                                        2
30
